Citation Nr: 0633077	
Decision Date: 10/25/06    Archive Date: 10/31/06	

DOCKET NO.  05-38 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for basil and/or squamous 
cell carcinoma as a result of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1942 to 
November 1945.  For overseas service during World War II, the 
veteran was awarded the European-African-Middle Eastern 
Theater Ribbon with 4 Bronze Battle Stars, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim.  In 
September 2006, the Board granted the veteran's motion for an 
advance on the docket.  Upon review of the claims folder, the 
Board finds that additional evidentiary development is 
required, so the claim will be returned to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

The veteran claims entitlement to service connection for 
basil and/or squamous cell carcinoma, which are both skin 
cancers, as a result of his exposure to ionizing radiation 
during Occupation Service in close proximity to Hiroshima, 
which is documented to have taken place for the veteran from 
October 22 to November 6, 1945.  The veteran's unit, Company 
B, 62d Sig. arrived at Kure Base, Japan, on October 22, 1945, 
and the veteran was released from this unit to return to the 
US on November 6, 1945. 

The RO noted that Kure City was "a little over 20 minutes 
southeast of Hiroshima on express trains and buses," and 
thereby estimated that Kure City was more than 10 miles from 
Hiroshima.  The representative argued to the contrary that, 
using city limits as opposed to city centers as measuring 
points, and using straight line distances, that the two 
cities were at or within 10 miles of each other.  The Board's 
preliminary review of best available sources makes it clear 
that Kure City and Hiroshima are very close to 10 miles apart 
on a straight line.  

However, the veteran has also argued that on several 
occasions he traveled by truck from Kure City to Hiroshima 
with a fellow service member who is alive, and he provided a 
telephone number for that fellow service member for 
verification purposes.  38 C.F.R. § 3.311(a)(4)(i) provides 
that in Hiroshima occupation claims, if military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, "the 
veteran's presence at the site will be conceded."  Further, 
at (ii), the regulation provides that neither the veteran nor 
his survivors may be required to produce evidence 
substantiating exposure if the information in the veteran's 
service records or other records maintained by DOD is 
consistent with the claim that the veteran was present where 
and when the claimed exposure occurred.  

Military records do place the veteran at Kure, Japan, 
approximately 10 miles, more or less, from Hiroshima from 
October 22 to November 6, 1945, and the veteran has stated 
that he routinely, or at least on several occasions, traveled 
by truck from Kure Base to Hiroshima, and there is apparently 
a witness to corroborate this statement.

The RO concluded that the evidence on file showed treatment 
of the veteran for basil cell carcinoma of the face "for the 
past 20 years."  The veteran's notice of disagreement 
indicates that he has been treated for skin cancer since the 
"mid-1950's," but that actual medical records could only be 
located back as far as "1978."

Basil and squamous cell carcinoma are certainly forms of skin 
cancer.  Skin cancer is a radiogenic disease in accordance 
with 38 C.F.R. § 3.311(2)(i)(vii).  For the purpose of 
determining whether a veteran was exposed to ionizing 
radiation as a result of participation in the Occupation of 
Hiroshima from September 1945 until July 1946, skin cancer 
must be shown to become manifest five or more years after 
exposure.  The "mid-1950's" would be approximately 10 years 
after the veteran was separated from service in November 
1945.  

The veteran's military occupation is documented as having 
been a lineman for telephone and telegraph services, and this 
military occupation is consistent with post war occupation 
"rehabilitation of the infrastructure" of the area in and 
around Hiroshima consistent with 38 C.F.R. § 3.309(d)(3)(vi).

As the veteran may be a "radiation-exposed veteran," who 
participated in "radiation-risk activity," who has a 
"radiogenic disease," which first became manifest after 
service, and was not manifested to a compensable degree 
within any applicable presumptive period in 38 C.F.R. § 3.307 
or 3.309, the veteran in this case is entitled to an 
assessment as to the size and nature of the radiation dose or 
doses to which he may have been exposed.  All claims based 
upon participation in the American occupation of Hiroshima 
prior to July 1946, require that dose data will be requested 
from the DOD (Department of Defense).  Thereafter, the claim 
must be referred to the Undersecretary for Benefits in 
accordance with the governing regulation.  

For these reasons and bases, the case is REMANDED to the RO 
for the following action:

1.  It appears from a review of the file 
that VCAA notice requirements have been 
satisfied.  Nonetheless, the veteran 
should be offered the opportunity of 
submitting any additional evidence or 
argument he may have in support of his 
claim.  In April 2006, the veteran 
reported that he did not have any 
additional evidence to submit.  However, 
in advancing his claim, the veteran has 
reported that a fellow serviceman ([redacted] 
H.) served with him at Kure Base, Japan, 
and traveled with him by truck in 
Hiroshima on one or more occasions.  The 
veteran should be invited to have Mr. H. 
write a simple statement in support of 
the veteran's claim verifying his 
personal knowledge of the veteran's 
proximity to Hiroshima, and have him 
forward it to the RO for association with 
the claims folder.

2.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(ii), the RO should obtain a 
radiation dose estimate from the 
appropriate agency of the Department of 
Defense.  Any evidence obtained must be 
included in the claims folder.  

3.  Following receipt of the dose 
estimate, the RO should refer this case 
to the VA Undersecretary for Benefits in 
accordance with 38 C.F.R. 
§ 3.311(b)(1)(iii), for further 
consideration.  Any evidence obtained 
must be included in the claims folder.  

4.  After completion of the above 
development, the RO should again address 
the veteran's claim.  If the result is 
not to his and the representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of the 
development requested in this remand.  
They must be offered an opportunity to 
respond thereto.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

